In an action by plaintiffs, who are husband and wife, to recover damages for personal injuries, loss of services and medical expenses, resulting from a collision between an automobile in which plaintiffs were riding as passengers and one operated by defendant, judgment in favor of plaintiffs reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. The verdict is against the weight of the credible evidence. Moreover, error was committed by the trial court in its refusal to charge as requested that there could be no recovery by the plaintiffs if the jury should find that the accident occurred in the south lane of the road. Hagarty, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur.